Citation Nr: 0315858	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-09 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Timeliness of request for waiver of an overpayment of pension 
benefits in the amount of $6,363.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from March 12 to June 27, 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota.  Thereafter, the appellant's case was referred to 
the Regional Office (RO) in Oakland, California and then to 
the RO in Portland, Oregon, which certified the appeal to the 
Board.

No further action will be taken with regard to the 
appellant's request for a hearing before the Board.  He did 
not appear for his hearing scheduled on June 11, 2003, and no 
explanation for his failure to report or a request to 
schedule a new hearing has been submitted in connection with 
this appeal.


FINDINGS OF FACT

1.  An overpayment of pension benefits in the amount of 
$6,363.00 was created in August 1997.

2.  VA's Debt Management Center sent a letter to the 
appellant on September 13, 1997, informing him of the 
overpayment in question and his rights with respect to 
requesting a waiver of the resulting debt.

3.  The appellant filed a request for waiver of the 
overpayment in April 2001, well in excess of 180 days after 
notice of the indebtedness was sent to his address of record 
in September 1997.




CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of pension benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2002).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  38 C.F.R. 
§ 1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

The critical facts in this case, which are uncontroverted by 
any other evidence, are as follows:  An overpayment of 
pension benefits in the amount of $6,363.00 was created in 
August 1997.  The record on appeal reflects that VA's Debt 
Management Center (DMC) sent a letter to the appellant on 
September 13, 1997, informing him of the overpayment in 
question and his rights with respect to requesting a waiver 
of the resulting debt.  A copy of the actual notice letter 
sent by the DMC on September 13, 1997, is of record, and the 
appellant does not contend that a mistake was made by either 
VA or postal authorities in the mailing of this notice letter 
to his address of record at the time the letter was sent.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption 
of regularity of administrative process in the absence of 
clear evidence to the contrary).  The appellant does not 
dispute these facts, but instead argues that he was late in 
responding to the letter because he was on medication for 
severe depression at the time and did not understand that he 
could file a waiver request or that he only had a limited 
time to do so.

Thereafter, the record reflects that the appellant filed a 
request for waiver of the overpayment in April 2001, years 
later.  His waiver request was therefore clearly made well in 
excess of 180 days after notice of the overpayment and waiver 
rights was sent to the appellant.  In May 2001, the DMC 
denied his claim on the basis that his request was not timely 
filed pursuant to 38 C.F.R. § 1.963(b)(2).  This appeal 
followed.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in the context of a claim for burial 
benefits, timeliness of a claim is a threshold matter.  See 
Thompson v. Brown, 6 Vet. App. 436 (1994) (if the claim is 
untimely, VA has no jurisdiction even to consider whether it 
is well grounded).  Moreover, in Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the Court noted that where the law and not 
the evidence is dispositive, as is the case here, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.

As stated above, the appellant's waiver request was clearly 
made in excess of 180 days after notice of the overpayment 
was sent to his address of record by the DMC in September 
1997.  As noted above, the letter was not returned.  There is 
no evidence that any other correspondence which could be 
construed as a request for waiver was received by VA until 
his request for waiver was received in April 2001, years 
later.  Because there is no evidence, information or 
allegation that the notification to the appellant of this 
overpayment was not received by him or received beyond the 
time customarily required for mailing a response, the Board 
concludes that his application requesting waiver of the 
pension overpayment debt at issue was not timely filed.  No 
relevant exceptions to the legal criteria have been provided 
or are applicable in this case, and, therefore, the Board has 
no authority to disregard the Congressionally mandated 
limitations pertaining to timeliness standards for waiver 
requests.

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of pension benefits was not timely 
filed, his claim must be denied.

As noted above, it is contended by the appellant that his 
request for a waiver was filed late because of medical 
infirmity, specifically, severe depression; however, this 
explanation is not dispositive.  The record shows that the 
appellant has been treated in the past for depression, but 
there is absolutely no evidence showing that he was mentally 
incompetent or incapacitated in 1997 or at any point in time.  
He was provided the opportunity to submit any other medical 
records to support his claim of mental incapacity, but no 
evidence was submitted, and he provided no further 
information indicating a need for development action by VA to 
assist him in this regard.  In short, there is not one iota 
of competent evidence to support the appellant's claim that 
he could not timely file a waiver claim because of mental 
incapacity or other circumstances beyond his control.

With respect to the above, the Board notes that in 
appropriate circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is 
granted rarely, such as in a case where a claimant actively 
pursued judicial remedies but has filed a defective pleading 
or where a claimant has been induced or tricked by his 
adversary's misconduct into allowing the filing deadline to 
pass.  See Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).

While the Board has considered the appellant's assertions, as 
noted above, the record does not provide any objective 
evidence that he was in fact incapacitated to such an extent 
that he could not file his waiver request in a timely manner.  
Moreover, he has not alleged that he was given any type of 
advice or misinformation from VA employees that tricked him 
into not filing a waiver claim.  The notification letter to 
him in September 1997 informed him of his obligations to file 
the waiver request within 180 days.  There is no indication 
of trickery or misleading information provided to the 
appellant from VA.  Although he argues that he was so 
impaired due to his depression that he did not know of his 
right to file a waiver or the time limitation to do so, there 
is simply no objective evidence to support this contention, 
which was made only in connection with this late-filed waiver 
claim and appeal.  Since the debt notice letter of September 
1997 plainly provides the correct information, the Board 
finds absolutely no basis to toll the filing criteria 
applicable to this case for any reason, to include on 
equitable grounds.  As noted above, the case law addressing 
this type of situation clearly does not apply to the facts in 
this case in the complete absence of any trickery or 
malfeasance by VA.  Equitable relief is not appropriate where 
the claimant has failed to exercise due diligence in 
preserving his or her legal rights.  Pfau, 12 Vet. App. at 
517.

The Board notes that the DMC did not specifically address the 
arguments discussed above with respect to the applicability 
of the equitable tolling doctrine.  When the Board addresses 
a matter not addressed by the agency of original 
jurisdiction, it must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, as to the particular facts in this case, the Board 
does not believe the appellant was in any manner prejudiced 
by the Board's consideration of this issue because "if the 
appellant has raised an argument or asserted the 
applicability of a law . . ., it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 
(O.G.C. Prec. 16-92).  Moreover, the Board has a general duty 
to consider all applicable law and regulations in the 
decision, which has been done here.  See 38 U.S.C.A. 
§ 7104(a) (West 2002).  Accordingly, due process concerns 
have been satisfied.

One final point is in order.  The Board has considered VA's 
duty to inform the appellant of the evidence needed to 
substantiate his claim and to assist him in obtaining 
relevant evidence within the meaning of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002)) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  Under the 
provisions of the VCAA and its implementing regulations, on 
receipt of a claim for benefits, VA will notify the claimant 
of the evidence that is necessary to substantiate the claim.  
VA will also make reasonable efforts to help obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis, supra.


The Board additionally observes, however, that general due 
process considerations have been complied with in this case.  
See 38 C.F.R. § 3.103 (2002).  In particular, as noted in the 
Introduction, the appellant was scheduled for a personal 
hearing at his request.  He failed to report for the hearing.

Moreover, the appellant was furnished a statement of the case 
in September 2001 in which he was informed of the relevant 
law applicable to his claim and the reasons why his waiver 
claim could not be considered because it was not timely 
filed.  In addition, it appears that all evidence pertinent 
to this case has been obtained.  The appellant's 
representative indicated in the February 2002 Form 646 that 
additional medical evidence concerning the appellant's 
depression would be submitted in the near future, but no 
evidence or other information was ever received.  There does 
not appear to be any other evidence that is relevant to his 
appeal.
















............................(CONTINUED ON NEXT PAGE)............................


ORDER

The appellant's request for waiver of overpayment of pension 
was not timely filed and therefore, the benefits sought on 
appeal are denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

